Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00051-CV

                                           Norma GARZA,
                                              Appellant

                                            v.
                                    SAN ANTONIO WATER
                                SAN ANTONIO WATER SYSTEM,
                                          Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-12912
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 25, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Norma Garza filed a motion to dismiss this appeal. We grant the motion. See

TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                      PER CURIAM